Citation Nr: 0422808	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-12 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from December 1954 to May 1976; he died in June 
1992.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of January 
2002, by the Montgomery, Alabama Regional Office (RO), which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and 
eligibility for DEA under 38 U.S.C. chapter 35.  The 
appellant perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The appellant essentially contends that the cause of the 
veteran's death, amyotrophic lateral sclerosis, resulted from 
his exposure to Agent Orange while stationed in Vietnam, as 
well as environmental agents to which he was exposed while 
stationed on the Island of Guam.  

The veteran's Certificate of Death shows that he died in June 
1992, at the age of 54; the immediate cause of death was 
listed as amyotrophic lateral sclerosis; approximate interval 
between onset and death was one year.  The certificate of 
death also indicates that the veteran was hospitalized at 
Baptist Medical Center in Montclair on an inpatient basis at 
the time of his death.  While the record contains treatment 
records from Baptist Medical Center in Montclair, dated from 
June to December 1991, the terminal treatment records are not 
associated with the claims folder.  In addition, the above 
treatment records indicate that the veteran was transferred 
from Baptist Hospital in Gadsden; however, treatment records 
from that facility are not on file.  In light of the 
provisions of the VCAA, as these medical records are 
potentially probative to the issue at hand, they should be 
obtained and associated with the claims folder.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should contact the appellant 
and request that she identify specific 
names, addresses and approximate dates of 
treatment for all health care providers, 
private or VA, who may possess additional 
records pertinent to her claim for 
entitlement to service connection for the 
cause of the veteran's death.  Then with 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all treatment records 
identified by the appellant which have 
not been previously secured.  In 
particular, the RO should obtain terminal 
treatment records from Baptist Medical 
Center Montclair, as well as treatment 
records from Baptist Hospital in Gadsden.  
The RO should inform the appellant of any 
records it is unable to obtain.  

The RO should also advise the appellant 
that she may submit additional medical 
evidence supportive of her contention 
that the veteran's death was due to his 
exposure to Agent Orange in Vietnam and 
environmental agents in Guam.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim 
currently on appeal.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



